Case 1:20-cv-22388-RNS Document 6 Entered on FLSD Docket 08/07/2020 Page 1 of 3



                            United States District Court
                                      for the
                            Southern District of Florida

  Jean A. Thomas, Plaintiff,              )
                                          )
  v.                                      )
                                            Civil Action No. 20-22388-Civ-Scola
                                          )
  Immigration Custom Enforcement,         )
  Defendant.
                                 Order of Dismissal
       This matter is before the Court on an independent review of the record.
 For the reasons set forth below, the Court dismisses the Petitioner Jean
 Thomas’s § 2241 petition (ECF No. 1) as premature.
       1. Relevant Factual Background
        Thomas is prisoner, confined at the Walton Correctional Institution. He
 filed a pro se Petition pursuant to 28 U.S.C. § 2241 for a Writ of Habeas Corpus.
 (ECF No. 1.) In his Petition, which Thomas calls a “Motion to Compel,” he seeks
 an order compelling the Department of Homeland Security’s Immigration and
 Customs Enforcement (“ICE”) to address the nature of his immigration hold.
 (ECF No. 1 at 1). Thomas alleges that in December 2018, he was sentenced to a
 three-year term of imprisonment in the Florida Department of Corrections. (Id.)
 At the time of his conviction, he was a United States citizen with a valid Florida
 Driver’s License. (Id.) Upon entering the Florida Department of Corrections,
 Thomas learned that ICE has an “illegal detainer on him.” (Id. at 2.) Thomas
 asserts that there is no basis for this hold, that it will “unduly extend his
 incarceration upon release,” and that this is a form of “pre-designed
 kidnapping/false imprisonment.” (Id.) As relief, Petitioner request that removal
 of “any holds or detainers in place against him.” (Id.)
       2. Discussion
       Liberally construing his Petition, it appears Thomas has brought this
 action under § 2241, as he seeks to challenge the lawfulness of his immigration
 detainer. However, § 2241 only provides a petitioner an avenue to challenge his
 custody “alleged to be in violation of the Constitution or laws of the United
 States.” § 2241(c)(3). “[A]bsent custody by the authority against whom relief is
 sought, jurisdiction will not lie to grant the writ.” Gonzalez-Corrales v. I.C.E., 522
 F. App’x 619, 623 (11th Cir. 2013) (citing Orozco v. U.S. I.N.S., 911 F.2d 539, 541
 (11th Cir. 1990)).
Case 1:20-cv-22388-RNS Document 6 Entered on FLSD Docket 08/07/2020 Page 2 of 3



        Here, Thomas cannot satisfy the “in custody” requirement of § 2241
 because he is not currently in the custody of ICE. See Patel v. Att’y Gen., 334
 F.3d 1259, 1263 (11th Cir. 2003) (holding that habeas jurisdiction requires that
 the petitioner be in “custody” and that “custody” is determined as of the time of
 the filing of the petition). The pendency of an immigration detainer does not
 satisfy the “in custody” requirement for purposes of habeas relief, because such
 a detainer does not affect the prisoner’s status as a sentenced state or federal
 offender. The detainer is merely a notice that future immigration custody may
 be sought, and that a decision regarding the arrest and removal of the alien will
 be made by immigration authorities at some later date. 8 C.F.R. § 287.7(a); Louis
 v. Sec’y, Fla. Dep’t of Corr., 524 F. App’x 583, 584 (11th Cir. 2013) (citing Orozco,
 911 F.2d at 541)). Thus, a detainer filed by ICE, standing alone, does not cause
 a convicted felon to come within the custody of the Department of Homeland
 Security for purposes of habeas corpus relief. Accordingly, Thomas may not
 challenge the detainer by way of habeas corpus until he is placed in ICE custody.
 Therefore, the instant § 2241 petition is premature.
        Moreover, to the extent that this action is construed as a non-habeas civil
 action under 42 U.S.C. § 1983,1 Thomas does not allege sufficient facts to
 establish any cognizable § 1983 claim regarding a violation of his constitutional
 rights.
        3. Conclusion

        In sum, the Court dismisses Thomas’s § 2241 (ECF No. 1) without
 prejudice as premature. The Court directs the Clerk to close this case and mail
 this order to the address listed below. Any pending motions are denied as moot.
              Done and ordered at Miami, Florida, on August 6, 2020.

                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge




       1  See United States v. Jordan, 915 F.2d 622, 624-25 (11th Cir. 1990)
 (“Federal courts have . . . have an obligation to look behind the label of a motion
 filed by a pro se inmate . . ..”).
                                          2
Case 1:20-cv-22388-RNS Document 6 Entered on FLSD Docket 08/07/2020 Page 3 of 3



 cc:   Jean A. Thomas
       A60243
       Walton Correctional Institution
       Inmate Mail/Parcels
       691 Institution Road
       De Funiak Springs, FL 32433
       PRO SE




                                         3
